Citation Nr: 0832776	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  07-11 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus. 



ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 





INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from a July 2006 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Oakland, California in which the 
RO denied the benefits sought on appeal.  The appellant, who 
had active service from March 1953 to March 1955, appealed 
that decision to the BVA.  Thereafter, the RO referred the 
case to the Board for appellate review.    

For procedural purposes, the Board observes that the 
appellant moved from California to Idaho during the pendency 
of this appeal; and his claims file was transferred to the RO 
in Boise, Idaho. See May 2007 report of contact. As such, the 
RO in Boise, Idaho issued the August 2007 Supplemental 
Statement of the Case in this case and also certified the 
appellant's appeal to the Board. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Bilateral hearing loss was not manifested during service 
or for many years following service, and is not shown to be 
causally or etiologically related to service.  

3.  Tinnitus was not manifested during service or for many 
years following service, and is not shown to be causally or 
etiologically related to service.  




CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
during active service; nor may sensorineural hearing loss be 
presumed to have been so incurred or aggravated. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated during active 
service. 38 U.S.C.A. §§ 1110, 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.306, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159 (2007).  

With respect to the appellant's claims of entitlement to 
service connection for 
hearing loss and tinnitus, VA has met all statutory and 
regulatory notice and duty to assist provisions. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Prior to the 
adjudication of the appellant's claims, a letter dated in 
February 2006 fully satisfied the duty to notify provisions. 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was aware 
from this letter that it was ultimately his responsibility to 
give VA any evidence pertaining to his claims.  The February 
2006 letter informed the appellant that additional 
information or evidence was needed to support his service 
connection claims; and asked the appellant to send the 
information to VA. Pelegrini v. Principi, 18 Vet. App. 112 
(2004) [Pelegrini II].  

In making the foregoing findings, the Board observes that 38 
C.F.R. § 3.159 
(VA's regulation concerning VA assistance in developing 
claims) has been revised in part recently.  These revisions 
became effective as of May 30, 2008, and several portions of 
the revisions are pertinent to the case at hand. See 73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will 
request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  The final 
rule also removes the fourth sentence of 38 C.F.R. § 
3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the claimant within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that 
application.  The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice.  Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement ("NOD") or when, as a matter of law, 
entitlement to the benefit claimed cannot be established.  VA 
may continue to have an obligation to provide adequate 
section 38 U.S.C.A. § 5103(a) notice despite receipt of an 
NOD if the claim was denied and compliant notice was not 
previously provided. See Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) [Mayfield II]. 

In addition to the foregoing, the Board observes that the 
appellant's VA treatment records and identified private 
medical records have been obtained, to the extent possible 
(38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159).  Unfortunately, 
however, the Board also observes that the appellant's claims 
file does not contain the appellant's service medical or 
personnel records; and that these records have been presumed 
destroyed. See request for information sheet and response.  
When service medical records are presumed destroyed, VA is 
obligated to search for alternative forms of medical records. 
Cuevas v. Principi, 3 Vet. App. 542 (1992).  The United 
States Court of Appeals for Veterans Claims has held that in 
cases where a veteran's service medical records are 
unavailable, through no fault of the veteran, there is a 
"heightened duty" to assist the veteran in the development 
of the case. See generally McCormick v. Gober, 14 Vet. App. 
39 (2000); O'Hare v. Derwinski, 1 Vet. App.  365 (1991).  

In this case, the RO has attempted to assist the appellant in 
substantiating his claims by seeking alternative sources of 
evidence confirming the appellant's exposure to acoustic 
trauma in service.  However, such efforts have failed in part 
due to the appellant's inability or failure to respond to the 
RO's request for information.  Specifically, the Board 
observes that the RO informed the appellant of the loss of 
his service records in the February 2006 VCAA letter 
referenced above. February 2006 letter, p. 1.  As such, the 
RO requested that the appellant complete an NA Form 13055 
that would then be used to request a more thorough search for 
the appellant's military records from the National Archives. 
Id. The RO additionally provided the appellant with a list of 
potential evidence that could be helpful to his claim, to 
include dates and locations of medical treatment that 
appellant may have had during service and statements from 
persons who knew the appellant in service and were aware of 
the appellant's hearing problems or tinnitus in service. Id., 
p. 2.  

After not receiving a response from the appellant, the RO 
sent another letter dated in May 2006 to him that reported 
their unsuccessful efforts to obtain the appellant's service 
medical records from the Federal Records Custodian.  The RO 
then requested again that the appellant provide any medical 
or lay evidence that he had in his possession in support of 
his claims; and explained the importance of lay statements if 
such statements were provided by people who had personal 
knowledge of the appellant's disabilities in that they were 
incurred in or aggravated during active service. May 2006 
letter from the RO to the appellant, p. 1.  In addition, the 
RO provided the appellant with another NA Form 13055 and 
requested that it be completed in detail and returned to the 
RO. Id.  The appellant did not respond to the May 2006 
letter.  



Thereafter, the RO requested that a search for the 
appellant's service entrance and service discharge medical 
examinations be made, to include a check of the National 
Personnel Records Center's ("NPRC") microfiche. See May 
2006 request for information sheet.  Upon receiving a 
response that the appellant's medical examinations were part 
of a "fire related record" that could not be reconstructed, 
the RO prepared a memorandum for the appellant's file titled 
"Formal Finding of Federal Records Unavailability." June 
2006 response to request for information; June 2006 
memorandum.  In this memorandum, the RO reported that the 
appellant's service medical records were not available for 
review; and that all efforts to obtain the needed information 
had been exhausted and further attempts were futile. June 
2006 memorandum.  In addition, the RO ultimately assumed for 
the sake of argument that the appellant was exposed to 
acoustic trauma in service and afforded him a VA examination 
in connection with his claims. See August 2007 VA examination 
report; August 2007 Supplemental Statement of the Case.  
Based upon the actions of the RO, the Board finds that VA has 
fulfilled its "heightened duty" in attempting to assist the 
appellant in the development of his claims.  

Lastly, the Board notes for the record that the appellant has 
been provided with an explanation of disability ratings and 
effective dates pertaining to his claims. See August 2006 
letter from the RO to the appellant; August 2007 Supplemental 
Statement of the Case; Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Regardless, since the Board concludes below 
that the preponderance of the evidence is against the 
appellant's claims of entitlement to service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned to these claims are rendered 
moot; and no further notice is needed. Id.  

Therefore, since there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless and proceeds with a merits 
adjudication of the appellant's claims. Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006). 



B.  Service connection for hearing loss and tinnitus

The evidence of record reveals that the appellant has been 
diagnosed with a mild sloping to severe sensorineural 
bilateral hearing loss and bilateral tinnitus. August 2007 VA 
examination report, p. 2.  The appellant contends he is 
entitled to service connection for these disorders as he 
believes they manifested as a result of noise exposure he 
experienced in service. See May 2006 statement in support of 
claim; April 2007 statement with VA Form 9.  Specifically, 
the appellant reports that while he was in basic training in 
1953, he was exposed to loud acoustic trauma that consisted 
of weapons firing, grenades, rocket launches and machine guns 
for training.  In addition, the appellant reports being 
exposed to additional acoustic trauma while stationed in 
Korea with a 105 Howitzer field Artillery unit for eighteen 
months. Id.  Although the appellant concedes that he was 
exposed to occupational noise subsequent to his separation 
from service, he believes that his current hearing loss and 
tinnitus resulted directly from his time in service. May 2006 
statement in support of claim.  

While viewing the evidence in the light most favorable to the 
appellant in this case, the Board finds that the 
preponderance of the evidence is against the appellant's 
claims; and as such, the appeal must be denied. 

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in the line of duty, in the 
active military, naval or air service. 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a)(2007).  Service connection 
may also be granted for certain chronic diseases, such as 
sensorineural hearing loss, when such disease is manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service. 38 C.F.R. §§ 3.303, 
3.304. 

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury. Pond v. West, 12 Vet. App. 341, 346 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).  The United States Court of 
Appeals for Veterans Claims (the "Court") has held that the 
absence of evidence of a hearing loss disability in service 
is not fatal to a veteran's claim. See Ledford v. Derwinski, 
3 Vet. App. 87, 89 (1992).  The Court has also held that 
evidence of a current hearing loss disability and a medically 
sound basis for attributing such disability to service may 
serve as a basis for a grant of service connection. See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

For the purposes of applying the laws administered by the VA, 
impaired hearing is considered a disability when a veteran's 
auditory thresholds (puretone decibel loss) in one of the 
frequencies 500, 1000, 2000, 3000, and 4000-Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the above-mentioned frequencies are 26 
decibels or greater.  Impaired hearing for VA purposes may 
also be found when the veteran's speech recognition scores, 
using the Maryland CNC Test, are less than 94 percent. See 38 
C.F.R. § 3.385. 

The evidence in this case shows the appellant has bilateral 
hearing loss that constitutes a current disability for VA 
purposes.  According to an August 2007 VA audiological 
examination report, the appellant presently experiences 
puretone decibel losses of 40 decibels or greater at the 
2000, 3000 and 4000-Hertz ranges of both ears. See August 
2007 VA examination report, p. 2.  He has been diagnosed with 
a mild sloping to severe sensorineural hearing loss 
bilaterally with good word recognition at an amplified 
loudness level. Id.  In addition, he has been diagnosed 
presently with tinnitus. Id.  This evidence fulfills the 
requirements of the first element of the service connection 
test.  




In regards to the second element of the service connection 
test (evidence of an 
in-service incurrence or aggravation of an injury or 
disease), the Board observes (as mentioned above) that the 
appellant's service medical records are not contained in the 
claims file and have been presumed to be destroyed. See 
Section "A." above.  However, a review of the claims file 
does reveal the appellant's report of separation document 
from the Armed Forces; and this document reflects that the 
appellant (1) served in the United States Army from March 
1953 to March 1955, (2) had foreign service of one year, five 
months and twenty-five days, (3) received the Korean service 
medal and (4) that his military qualifications specialty was 
as a "Field Artillery Operations Chief." See DD Form 214.  
Even though the evidence noted above does not actually 
corroborate the appellant's assertions of being exposed to 
acoustic trauma in service, it does raise the possibility in 
light of the appellant's duty assignment.  As such, the Board 
assumes for the sake of this opinion that the second element 
of the service connection test has been met.  

Turning to the third element of the service connection test 
(medical evidence of a nexus or relationship between the 
current disability and the in-service disease or injury), a 
review of the medical evidence of record reveals that the 
appellant underwent an audiometric evaluation in October 1971 
that showed he had normal bilateral hearing at all 
frequencies other than 4000-Hertz frequency. See private 
medical records from Kaiser Permanente.  Comments on the 
October 1971 audiologic report indicate that the appellant 
was working at that time in a noisy environment without ear 
protection; and that he experienced a gradual decrease in his 
hearing, as well as tinnitus. Id.  Subsequent to his 
examination, the appellant was counseled to wear ear 
protection. Id.  Thereafter, he underwent audiological 
testing in September 1977 and January 1981.  These 
evaluations continued to reveal that the appellant suffered 
from a bilateral high frequency drop at the 4000-Hertz 
frequency. Id.  During his January 1981 examination, the 
appellant reported that he was wearing ear plugs. Id.  

In addition to the appellant's private medical records, the 
claims file contains a VA audiological examination report 
dated in August 2007 that directly addressed the medical 
question as to the etiology of the appellant's bilateral 
hearing loss. See August 2007 VA examination report.  At that 
time, a VA audiologist reviewed the appellant's claims file, 
performed an audiological examination and obtained a history 
from the appellant.  In terms of a noise history, the 
appellant reported that he was exposed to acoustic trauma 
during basic training in infantry/artillery without ear 
protection. Id., p. 2.  In addition, he reported civilian 
occupational noise exposure working for a grain company and 
in the dairy industry for over 30 years without ear 
protection. Id.; see also May 2006 statement in support of 
claim.  After taking the appellant's statements into 
consideration, in conjunction with her review of the claims 
file and the appellant's audiological results, the VA 
examiner opined that the appellant's hearing loss and 
tinnitus were less likely than not due to the appellant's 
active duty noise exposure. Id.     

After considering the August 2007 examination report in 
conjunction with all other evidence of record, the Board 
finds the medical opinion contained therein to be persuasive 
and credible.  It is clear to the Board that in formulating 
her medical opinion, the audiologist assumed that the 
appellant had in fact been exposed to acoustic trauma in 
service but found that his current hearing loss is more 
likely than not related to his extensive post-service noise 
exposure.  This finding is supported by the private medical 
records contained in the claims file, as these records first 
reflect a gradual decrease in the appellant's hearing and 
reports of tinnitus in October 1971.  Thus, while the 
appellant has been diagnosed with hearing loss and tinnitus, 
the more persuasive medical evidence of record indicates that 
these disorders did not manifest in service and are not 
otherwise causally related to the appellant's service.  
Therefore, the Board finds that the third element of the 
service connection test has not been fulfilled in this case.  
Absent such evidence, service connection for bilateral 
hearing loss and tinnitus on a direct basis must be denied.  

Service connection on a presumptive basis for bilateral 
hearing loss is also not warranted since the evidence of 
record indicates that the appellant's hearing loss did not 
manifest within one year of discharge from service.  



Therefore, the Board concludes that the preponderance of the 
evidence is against the appellant's claims of entitlement to 
service connection for bilateral hearing loss and tinnitus, 
for the reasons discussed above.  In reaching this decision, 
the Board has considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
appellant's claims, the doctrine is not applicable. See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


